DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-14, 16 and new added claims 21-25) in the reply filed on 07/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 6 is objected to because of the following informalities:  “a first redistribution layer” in claim 6, line 2, should read -- the first redistribution layer --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-6, 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US Pub 2020/0043908) in view of Lin (US Pub 2018/0190581).
Regarding claim 1, Chung (fig. 2F) teaches a package, comprising: a redistribution structure (wiring portion 21, [0045]) comprising a plurality of insulating layers (dielectric layers 200 and 210, [0045)] and a plurality of redistribution layers (wiring layers 211, [0045]), wherein the redistribution structure is free of active devices; 
a semiconductor device (memory chip 44, [0059]) on a first side of the redistribution structure, wherein the semiconductor device is connected to a first redistribution layer (top wiring layer 211, [0045]) of the plurality of redistribution layers; 
a plurality of first conductive pillars (conductive element 45, [0047]) protruding from a second side of the redistribution structure, wherein each first conductive pillar of the plurality of first conductive pillars is connected to a second redistribution layer (bottom wiring layer 211, [0045]) of the plurality of redistribution layers;
an organic substrate (carrier structure 3a, prepreg insulating layers 32, [0048] comprising a plurality of routing layers (routing layers 33, [0048]), wherein each first conductive pillar of the plurality of first conductive pillars is respectively connected to the organic substrate; and
an encapsulant (encapsulant 41, [0052]) extending between the redistribution structure and the organic substrate, the encapsulant surrounding each first conductive pillar of the plurality of first conductive 
Chung teaches the each first conductive pillar of the plurality of first conductive pillars (45) is respectively connected to the organic substrate (3a), but does not teach a solder joint.
Lin (fig. 6) teaches wherein each first conductive pillar of the plurality of first conductive pillars (conductive pillars 120, [0063]) is respectively connected to the organic substrate (interconnect structure 170 comprises polymer passivation layers 154/160, [0074]) by a solder joint (small bump 166, [0076]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive element 45 of Chung with solder bumps 166 of Lin in order to improve “electrical contact to the conductive layer 162” as taught by Lin, [0076].
Regarding claim 3, Chung teaches the package of claim 1, further comprising an integrated passive device (passive component 40, [0049]) within the encapsulant (41), wherein the IPD is connected to the second redistribution layer (“…electrically connected to portions of the routing layer 33”, [0049]).

Regarding claim 4, Chung teaches the plurality of insulating layers (200 210), but does not teach 
wherein a first insulating layer of the plurality of insulating layers comprises a different material than a second insulating layer of the plurality of insulating layers.
Lin teaches wherein a first insulating layer (mid insulating layer 324, [0120]) of the plurality of insulating layers comprises a different material than a second insulating layer (insulating layer 114, [0120] of the plurality of insulating layers.

Regarding claim 5, Chung teaches the plurality of insulating layers (200 210), but does not teach, wherein the first insulating layer comprises a polymer and the second insulating layer comprises a molding compound.
Lin teaches wherein the first insulating layer (mid insulating layer 324, polymeric materials, [0120]) comprises a polymer and the second insulating layer (118, filler materials, [0120]) comprises a molding compound.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating layers (200 210) of Chung with insulating layers (324/114) of Lin in order to “increased yield, increased efficiency and reduced loss to obsolesce of stored inventory” as taught by Lin, [0120]. 
Regarding claim 6, Chung teaches the package of claim 1, wherein the semiconductor device (4) is electrically connected to the first redistribution layer (211) of the plurality of redistribution layers by a plurality of  second conductive pillars (45), wherein the plurality of second conductive pillars protrude from the first side of the redistribution structure. 
Regarding claim 9, Chung teaches the package of claim 1, further comprising  a plurality of second conductive pillars (conductive elements 45, [0047]) on the organic substrate, wherein each solder joint (UBM contacts 212, [0045]) connects a first conductive pillar (45) to a second conductive pillar (45).

Regarding claim 11, Chung (fig. 2F) teaches a semiconductor package, comprising:
an interconnect structure comprising:
a redistribution structure (wiring layer 211, [0045]);
an insulating layer (dielectric layer 200, [0041]) over the redistribution structure; and
conductive pillars (conductive elements 45, [0047]) on the insulating layer, wherein the conductive pillars are connected to the redistribution structure, wherein the interconnect structure is free of active devices;
a routing substrate (carrier substrate 3a, [0047]) comprising a routing layer (routing layer 33, [0048]) over a core substrate (insulating layer 32, [0048]), wherein the interconnect structure is bonded to the routing substrate, wherein each of the solder joints bonds a conductive pillar of the conductive pillars to the routing layer;
an underfill (encapsulating layer 44, [0052]) surrounding the conductive pillars; and
a semiconductor device (memory chip 44, [0059]) comprising a semiconductor die connected to a routing structure, wherein the routing structure is bonded to an opposite side of the interconnect structure as the routing substrate.
Chung teaches wherein the interconnect structure (21) is bonded to the routing substrate (3a) and the underfill (encapsulating layer 44, [0052]) surrounding the conductive pillars, but does not teach solder joints.

an underfill (encapsulant 142, [0086]) surrounding the conductive pillars and the solder joints.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive element 45 of Chung with solder bumps 166 of Lin in order to improve “electrical contact to the conductive layer 162” as taught by Lin, [0076].
Regarding claim 13, Chung (fig. 2F) teaches the semiconductor package of claim 11, wherein a sidewall of the interconnect structure (21) is coplanar with a sidewall of the routing substrate (3a).
Regarding claim 14, Chung (fig. 2F) teaches the semiconductor package of claim 11, further comprising a passive device (passive component 40, [0049]) connected to the interconnect structure, wherein the passive device is between the interconnect structure and the routing substrate.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chung and Lin, and further in view of Hu (Us Pub 2020/0118898).
Chung teaches the pillars (conductive element 45, [0047]), but does not teach the wherein each first conductive pillar of the plurality of first conductive pillars extends between 5 um and 200 um from the second side of the redistribution structure.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive element 45 of Chung with bump portion 122 of Hu in order to “miniaturization design and keeps the manufacturing process simple” as taught by Hu, [0004].

Allowable Subject Matter
Claims 7, 8, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein a width of each solder joint is less than a width of the respective first conductive pillar to which it is connected.

Claims 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the conductive pillars have a thickness that is greater than a thickness of the conductive lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892